

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.


PROMISSORY NOTE


No. N-__
Date of Issuance
   
US $335,000
May 6, 2009



FOR VALUE RECEIVED, Excel Profit Global Group Limited, a British Virgin Islands
corporation (the “Company”), hereby promises to pay Chen Dong (the “Lender”),
the principal sum of Three Hundred Thirty Five Thousand United States Dollars
(US$335,000), with no interest (this “Note”).  This Note is issued in connection
with that certain Share Exchange Agreement dated March 3, 2009, as amended on
May 6, 2009 (the “Exchange Agreement”), by and among the Company, China Electric
Motor, Inc. (formerly known as SRKP 21, Inc.), a Delaware corporation (“China
Electric”), Attainment Holdings Limited, a British Virgin Islands corporation
(“Attainment”), and the designees listed on Schedule I of the Exchange Agreement
(the “Designees”).  The principal shall be due and payable by the Company on or
before the earlier of (a) six (6) months from the date of issuance of this Note
or (b) upon the receipt by China Electric of at least $1 million in the Equity
Financing, excluding the amounts received in the Equity Financing as of the date
of this Note (the “Maturity Date”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.
 
1.           Payment.  All payments shall be made in lawful money of the United
States of America at the principal office of the Company, or at such other place
as the holder hereof may from time to time designate in writing to the
Company.  Payment shall be credited first to Costs (as defined below), if any,
and any remainder applied to principal.  The Company hereby waives demand,
notice, presentment, protest and notice of dishonor.

 

--------------------------------------------------------------------------------

 
 
2.           Usury.  It is the intention of the parties hereto to strictly
comply with all applicable usury laws.  Accordingly, notwithstanding any
provisions to the contrary in this Note, or in any of the documents securing
payment hereof or otherwise relating hereto, in no event shall this Note or such
documents be construed to contract for, charge, or permit a receipt of interest
in excess of the maximum amount permitted by applicable law.  If any such excess
interest is contracted for, charged, or received under this Note or under the
terms of any of the documents securing payment hereof or otherwise relating
hereto, or in the event the maturity of the indebtedness evidenced by this Note
is accelerated in whole or in part, or in the event that all or part of the
principal or interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged, or received under
this Note or under any of the instruments securing payment hereof shall exceed
the maximum rate of interest permitted by law, then, in such event (i) neither
the Company nor its successors or assigns, or any other party liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in the excess of the maximum permitted by law; and (ii) any
such excess shall be deemed a mistake and canceled automatically, and, if
theretofore paid, shall, at the option of the holder of this Note, be refunded
to the Company or applied as a credit against the then unpaid principal amount
hereof, and (iii) the effective rate of interest shall be automatically reduced
to the maximum contract rate allowed under such laws as now or hereafter
construed by the court of appropriate jurisdiction, and, to the extent permitted
by law, determination of the rate of interest shall be made by amortizing,
prorating, allocating, and spreading in equal parts during the period of the
fully stated term of the loan evidenced hereby all interest at any time
contracted for, charged, or received from the Company in connection with the
loan evidenced by this Note.
 
3.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Lender.
 
4.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery at the
respective addresses of the parties as set forth below. Any party hereto may by
notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when received.
 
If to the Company:


Excel Profit Global Group Limited
c/o Shenzhen Yuepengcheng Motor Co., Ltd.
Sunna Motor Industry Park
Jian’an Fuyong Hi-Tech Park, Baoan District
Shenzhen, Guangdong
People’s Republic of China
Attention:  Yue Wang
Fax: [(__) __________]


If to the Lender:


Chen Dong
[INSERT ADDRESS]
Fax: [(___] _________]


5.           Successors and Assigns.  This Note applies to, inures to the
benefit of, and binds the successors and assigns of the parties hereto;
provided, however, that the Company may not assign its obligations under this
Note without the written consent of the Lender.  The Lender and any subsequent
holder of this Note receives this Note subject to the foregoing terms and
conditions, and agrees to comply with the foregoing terms and conditions for the
benefit of the Company and any other Lenders.

 
2

--------------------------------------------------------------------------------

 
 
6.           Officers and Directors Not Liable.  In no event shall any officer
or director of the Company be liable for any amounts due and payable pursuant to
this Note.
 
7.           Expenses.  The Company hereby agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys’ fees and legal expenses, incurred by the holder of this Note
(“Costs”) in endeavoring to collect any amounts payable hereunder which are not
paid when due, whether by declaration or otherwise.  The Company agrees that any
delay on the part of the holder in exercising any rights hereunder will not
operate as a waiver of such rights.  The holder of this Note shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies, and no waiver of any kind shall be valid unless in writing and signed
by the party or parties waiving such rights or remedies.
 
8.           Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware, or of any other state.
 
9.           Approval.  The Company hereby represents that its board of
directors, in the exercise of its fiduciary duty, has approved the Company’s
execution of this Note based upon a reasonable belief that the principal
provided hereunder is appropriate for the Company after reasonable inquiry
concerning the Company’s financing objectives and financial situation.  In
addition, the Company hereby represents that it intends to use the principal of
this Note primarily for the operations of its business, and not for any
personal, family or household purpose.
 
10.           Waiver.  THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY OF, UNDER OR IN
CONNECTION WITH THIS NOTE, OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO OR
THERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ACCEPTING THIS
NOTE.


Excel Profit Global Group Limited
 
By:
/s/ Li JianRong
Name:
Li JianRong
Title:
Director of the Board


 
3

--------------------------------------------------------------------------------

 